Citation Nr: 0530206	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  04-39 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension for a surviving spouse 
based on the need for the regular aid and attendance of 
another person.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


INTRODUCTION

The veteran served on active duty from April 1951 to April 
1953.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.  In that decision, the 
RO denied the issue of entitlement to special monthly pension 
based on the need for regular aid and attendance or on 
account of being housebound.  Entitlement to a housebound 
allowance was granted by rating decision of November 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant when further action is required of her.


REMAND

The appellant contends that she is entitled to special 
monthly pension benefits based on a need for regular aid and 
attendance.  In statements following certification of this 
case to the Board she claims to be gravely ill and say she 
requires another person to take care of her personal needs.  
She also claims to be bedridden.  VA's fulfillment of the 
statutory duty to assist requires a thorough and 
contemporaneous examination which takes into account the 
records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one.  Green 
v. Derwinski, 1 Vet. App. 121 (1991).  Although the appellant 
was examined by VA in June 2004, she has indicated her 
condition has worsened since that time.  Under the 
circumstances, the RO should schedule the veteran for a VA 
General Medical examination in order to ascertain the nature 
and severity of all disabilities present and to ascertain the 
veteran's need for regular aid and attendance of another 
person or housebound status.

An increased rate of pension (special monthly pension) is 
payable the surviving spouse of a wartime veteran held 
eligible for pension benefits by reason of the need for aid 
and attendance.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.351(a)(1).  
Need for aid and attendance means helplessness or being so 
nearly helpless as to require the regular aid and attendance 
of another person.  38 C.F.R. § 3.351(b). An appellant will 
be considered in need of regular aid and attendance if he or 
she: (1) is blind or so nearly blind as to have corrected 
visual acuity of 5/200, or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or (2) 
is a patient in a nursing home because of mental or physical 
incapacity; or (3) establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. § 
3.352(a). 38 C.F.R. § 3.351(c).

The following will be considered in determining the need for 
regular aid and attendance: the inability of a claimant to 
dress or undress herself, or to keep herself ordinarily clean 
and presentable; the frequent need for adjustment of any 
special prosthetic or orthopedic appliances which cannot be 
done without aid; the inability to feed herself through loss 
of coordination of upper extremities or through extreme 
weakness; the inability to attend to the wants of nature; or 
physical or mental incapacity that requires care or 
assistance on a regular basis to protect the appellant from 
hazards or dangers incident to her daily environment.  Being 
"bedridden" is a proper basis for the determination.  For the 
purpose of this paragraph, "bedridden" is that condition 
which, through its essential character, actually requires 
that a claimant remain in bed.  The fact that a claimant has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure will not suffice.  It is not 
required that all of the disabling conditions enumerated in 
this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions that an 
appellant is unable to perform should be considered in 
connection with her condition as a whole. It is only 
necessary that the evidence establish that an appellant is so 
helpless as to need regular aid and attendance, not that 
there is a constant need. Determinations that an appellant is 
so helpless as to be in need of regular aid and attendance 
will not be based solely upon an opinion that her condition 
is such as would require her to be in bed. They must be based 
on the actual requirement of personal assistance from others. 
38 C.F.R. § 3.352(a).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158 and 3.655 (2005).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC for the following actions:

1.  Ask the appellant to provide the names, 
addresses, and approximate dates of treatment 
for any health care providers, including VA, 
who may possess additional records pertinent 
to the issue on appeal, to include all 
treatment since November 2004.  After 
obtaining any necessary authorization from 
the appellant for the release of private 
medical records, the RO must obtain and 
associate with the file all records that are 
not currently on file.  All efforts to obtain 
the documents should be documented in the 
claims file.  If the RO is unsuccessful in 
obtaining any such records identified by the 
appellant, it must inform the appellant and 
her representative of this and request them 
to provide a copy of the outstanding medical 
records if possible.

2.  After the above has been completed, 
provide the appellant a current aid and 
attendance/housebound examination (VA Form 
21-2680, Examination for Housebound Status or 
Permanent Need for Aid and Attendance) to 
determine the current nature and severity of 
her disabilities.  The claims file must be 
made available to the examiner in conjunction 
with the examination for proper review of the 
appellant's medical history.  Any necessary 
tests or studies must be conducted, and all 
manifestations of current disability must be 
described in detail.  

The aid and attendance examiner must assess 
the impact of the appellant's disabilities on 
her ability to work and to perform functions 
of self care, to include her ability to dress 
or undress herself, to keep herself 
ordinarily clean and presentable, to feed 
herself, and to attend to the wants of 
nature.  

The examiner must note whether the appellant 
has physical or mental incapacity that render 
her unable to protect herself from hazards or 
dangers incident to her daily environment.  

The examiner must also report whether the 
appellant is substantially confined to her 
dwelling and the immediate premises as a 
result of disability(ies), and if so, whether 
it is reasonably certain that her 
disability(ies) and the resultant confinement 
will continue throughout her lifetime.  

The rationale for all opinions expressed must 
be explained.  The report prepared must be 
typed and then must be associated with the 
appellant's VA claims folder.   

3.  Thereafter, the RO should readjudicate 
the case to include rating for each 
disability present in order to ascertain 
whether the appellant meets the requirements 
for regular aid and attendance of another 
person.  If the determination remains 
unfavorable to the appellant, she should be 
provided with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The appellant should be given an opportunity 
to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

